

115 HR 5770 IH: Easy Medication Access and Treatment for Opioid Addiction Act
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5770IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Attorney General to amend certain regulations so that practitioners may administer
			 not more than 3 days’ medication to a person at one time when
			 administering narcotic drugs for the purpose of relieving acute withdrawal
			 symptoms.
	
 1.Short titleThis Act may be cited as the Easy Medication Access and Treatment for Opioid Addiction Act or the Easy MAT for Opioid Addiction Act. 2.Administration of narcotic drugs for the purpose of relieving acute withdrawal symptomsNot later than 180 days after the date of enactment of this Act, the Attorney General shall revise section 1306.07(b) of title 21, Code of Federal Regulations, so that practitioners are allowed to administer not more than a three-day supply of medication to one person or for one person's use at one time.
		